NYCTL 2008-A Trust v Lee Zhen Xiang (2014 NY Slip Op 07340)





NYCTL 2008-A Trust v Lee Zhen Xiang


2014 NY Slip Op 07340


Decided on October 29, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 29, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
SANDRA L. SGROI
JEFFREY A. COHEN
ROBERT J. MILLER, JJ.


2013-01159
 (Index No. 3566/10)

[*1]NYCTL 2008-A Trust, et al., respondents, 
vLee Zhen Xiang, etc., et al., appellants, et al., defendants.


Wei Ji, New York, N.Y., for appellants.
Phillips Lytle LLP, New York, N.Y. (Mark J. Moretti and Anthony I. Iacchetta of counsel), for respondents.

DECISION & ORDER
In an action to foreclose on a real property tax lien, the defendants Lee Zhen Xiang and Bi Rong Lin appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Hart, J.), dated November 16, 2012, as, upon a decision of the same court dated May 30, 2012, granted those branches of the plaintiffs' cross motion which were for summary judgment on the complaint, to strike their affirmative defenses, and to appoint a referee to compute the total sums due and owing to the plaintiffs, and denied those branches of their motion which were for summary judgment dismissing the complaint insofar as asserted against them and reducing the amount of the tax lien.
ORDERED that the order is affirmed insofar as appealed from, with costs.
In this action to foreclose a real property tax lien, the plaintiffs made a prima facie showing of entitlement to judgment as a matter of law by submitting proof that the appellants made no payments on the tax lien (see NYCTL 2009-A Trust v Tsafatinos, 101 AD3d 1092, 1093; NYCTL 1996-1 Trust v Orit Diagnostic Ctr., Inc., 19 AD3d 668; NYCTL 1996-1 Trust v Westmoreland Assoc., 2 AD3d 811, 812). Even considering the unpleaded defenses the appellants advanced in opposition to the plaintiffs' cross motion, the appellants failed to raise a triable issue of fact (see generally Alvarez v Prospect Hosp., 68 NY2d 320).
The appellants' remaining contentions are without merit.
MASTRO, J.P., SGROI, COHEN and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court